DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
Response to Amendment
 The amendments filed 8/3/2022 have been entered. Claims 1, 11 and 18 have been amended. 
Drawings
The drawings are objected to because Fig 3B appears to be missing a reference numeral (there is a line without a reference number next to ‘17’).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has not pointed out where the amended claims 1, 11 and 18 are supported, nor does there appear to be a written description of the claim limitation ‘a dissolvable viscous gel surgical sealant’ in the application as filed. 
Claims 3-5, 7-10, 12-17 and 19-20 are rejected due to their dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states “wherein the sealant is in the group of polyethylene glycol (PEG), polyethyleneimine (PEI), fibrin, albumin, or gelatin”. Claim 1 already recites that the sealant is a viscous gel, it is unclear if the group of “polyethylene glycol (PEG), polyethyleneimine (PEI), fibrin, albumin, or gelatin” are all types of viscous gels. It is also unclear why the group includes “gelatin” when claim 1 already requires a gel.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osther (WO 2004110512 reference provided on 2/7/2022) in view of Davison et al. (US Patent 7572251 hereinafter "Davison") .
Regarding Claim 1, Osther teaches a method of performing gas arthroscopy using a surgical sealant comprising: 
injecting a surgical sealant into a joint capsule through a delivery device (Pg. 7 lines 31-36; also see Pg. 9 line 20 defining the application area as the bottom of a joint);
insufflating the joint capsule with gas (Pg. 4 lines 15-16 and pg. 4 lines 24-28; interpret gas used is insufflating the joint capsule); performing an arthroscopic surgical procedure (Pg. 4 lines 17-20); and 
upon completion of the arthroscopic surgical procedure, allowing the gas to escape from the joint capsule (Pg. 4 line 22; and Pg. 4 lines 24-28, instead of fluid interpret gas is used and will also be removed as described in the method in Pg. 4 lines 22).  
	Osther does not teach the method comprising injecting a dissolvable viscous gel surgical sealant. 
	Davison teaches a method for an arthroscopic procedure wherein using a viscous gel sealant (see Col 14 lines 17-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sealant of Osther with a dissolvable viscous gel surgical sealant as taught by Davison. One of ordinary skill in the art would have been motivated to make this substitution in order to allow the surgeon to more easily contain the sealant the target site during the procedure (Col 14 lines 17-28).
Regarding Claim 3, the combination of Osther and Davison teaches all elements of claim 1 as described above. The combination further teaches the method where the sealant is a flowable biocompatible surgical sealant (sealant is a viscous gel as taught in Davison Col 14 lines 17-28; additionally, col 5 lines 57-58 teach that this generates a current flow path).
Regarding Claim 5, the combination of Osther and Davison teaches all elements of claim 1 as described above. Osther further teaches the method where the joint capsule is within a knee joint (Pg. 4 lines 6-9; and Pg. 16 lines 23 taches joint may be a knee joint).
Regarding Claim 8, the combination of Osther and Davison teaches all elements of claim 1 as described above. Osther does not explicitly teach the method wherein the step of insufflating is performed after the step of injecting. 
However, Osther does teach (Pg. 9 lines 28-37) that the pressure of the gas may be altered as needed in the procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Osther so that the step of insufflating is performed after the step of injecting. One of ordinary skill in the art would recognize that this would allow for the user to ensure that the proper or desired pressure is within the surgical site during the procedure.  
Regarding Claim 9, the combination of Osther and Davison teaches all elements of claim 1 as described above. Osther further teaches the method wherein the step of insufflating is performed before the step of injecting (Pg. 4 lines 11-28; first step is application of fluid/gas).
Regarding Claim 10, the combination of Osther and Davison teaches all elements of claim 1 as described above. Osther does not explicitly teach the method wherein the step of insufflating is performed simultaneously with the step of injecting.
However, Osther does teach (Pg. 9 lines 28-37) that the pressure of the gas may be altered as needed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Osther so that the step of insufflating is performed simultaneously with the step of injecting. One of ordinary skill in the art would recognize that this would allow for the user to ensure that the proper or desired pressure is within the surgical site during the procedure.  
Regarding Claim 18, Osther teaches a method of performing a surgical procedure, said method comprising: 
injecting a surgical sealant into a surgical site with a delivery device (Pg. 7 lines 31-36; also see Pg. 9 line 20 defining the application area as the bottom of a joint); 
insufflating the surgical site with gas (Pg. 4 lines 15-16 and pg. 4 lines 24-28; interpret gas used is insufflating the joint capsule); 
performing a surgical procedure (Pg. 4 lines 17-20); and 
upon completion of the surgical procedure, allowing the gas to escape from the surgical site (Pg. 4 line 22; and Pg. 4 lines 24-28, instead of fluid interpret gas is used and will also be removed as described in the method in Pg. 4 lines 22).  
Osther does not teach the method comprising injecting a dissolvable viscous gel surgical sealant. 
	Davison teaches a method for an arthroscopic procedure wherein using a viscous gel sealant (see Col 14 lines 17-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sealant of Osther with a dissolvable viscous gel surgical sealant as taught by Davison. One of ordinary skill in the art would have been motivated to make this substitution in order to allow the surgeon to more easily contain the sealant the target site during the procedure (Col 14 lines 17-28).
Claim(s) 4 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osther (WO 2004110512) in view of Davison (US Patent 7572251) and of Fischell et al. (US Patent Pub. 20040018228, hereinafter "Fischell" note this reference was previously cited).
Regarding Claim 4, the combination of Osther and Davison teaches all elements of claim 1 as described above. The combination does not specify that the sealant is in the group of polyethylene glycol (PEG), polyethyleneimine (PEI), fibrin, albumin, or gelatin.
Fischell teaches [0051] that well-known sealants include albumin, gelatin or fibrin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sealant of Osther to be albumin, gelatin or fibrin as taught by Fischell. One of ordinary skill in the art would find this to be a simple substitution of known equivalents (see MPEP 2144.06)
Regarding Claim 11, Osther teaches a method of performing gas arthroscopy using a surgical sealant, said method comprising: 
injecting a surgical sealant into a joint capsule with an arthroscopic instrument (Pg. 7 lines 31-36; also see Pg. 9 line 20 defining the application area as the bottom of a joint); 
spraying the sealant in the joint capsule (pg. 21 lines 5-12 teach the fibrin may be dispensed with a spray set); insufflating the joint capsule prior to an arthroscopic surgical procedure (Pg. 4 lines 11-28; first step is application of fluid/gas);
performing an arthroscopic surgical procedure (Pg. 4 lines 17-20); and 
upon completion of the arthroscopic surgical procedure, allowing the gas to escape from the joint capsule (Pg. 4 line 22; and Pg. 4 lines 24-28, instead of fluid interpret gas is used and will also be removed as described in the method in Pg. 4 lines 22).  
Osther does not teach the method comprising injecting a dissolvable viscous gel surgical sealant. Osther also does not specify that the arthroscopic instrument comprises a sprayer disposed at a distal end.
	Davison teaches a method for an arthroscopic procedure wherein using a viscous gel sealant (see Col 14 lines 17-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sealant of Osther with a dissolvable viscous gel surgical sealant as taught by Davison. One of ordinary skill in the art would have been motivated to make this substitution in order to allow the surgeon to more easily contain the sealant the target site during the procedure (Col 14 lines 17-28).
The combination of Osther and Davison does not specify that the arthroscopic instrument comprises a sprayer disposed at a distal end.
Fischell teaches [0222] a spray tube or device may be adapted for use via a catheter in an endoscopic device to direct a spray towards a surgical site (It is interpreted that the spray tube is the arthroscopic device; as the spray tube is adapted for use via a catheter, such as the catheter of Fig 11, it is interpreted that the spray tube must have the sprayer at the distal end such that it will spray through the catheter apertures on the distal end). Fischell additionally teaches [0224] the endoscope may be used during arthroscopic procedures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the arthroscopic instrument (spray set) of Osther with the arthroscopic instrument comprising a sprayer disposed at a distal end as taught by Fischell (in this substitution the instrument comprises both a spray tube, the arthroscopic device, and a catheter used with the spray tube as described in Fischell [0222]). One of ordinary skill in the art would have been motivated to do so in order to allow for the spray to be directed to the surgical site (Fischell [0222]).  
Regarding Claim 12, the combination of Osther, Davison and Fischell teaches all elements of claim 11 as described above. The combination further teaches the method wherein the sprayer comprises an aperture at the distal end of the arthroscopic instrument (See Fischell Fig 11, the apertures are interpreted to be at the distal end).
	Regarding Claim 13, the combination of Osther, Davison and Fischell teaches all elements of claim 11 as described above. The combination further teaches the method further comprising a sheath disposed over the arthroscopic instrument (Fischell [0222]; it is interpreted that the catheter is the sheath and the spray tube is the arthroscopic instrument), wherein the sprayer comprises an aperture at a distal end of the sheath (Fischell Fig 11, catheter apertures are at the distal end; the sprayer is adapted for use with a catheter, so it is interpreted that the sprayer would have an aperture for the spray to be directed out of the catheter apertures).
Regarding Claim 14, the combination of Osther, Davison and Fischell teaches all elements of claim 11 as described above. Osther further teaches the method where the joint capsule is within a knee joint (pg. 4 lines 6-9; and Pg. 16 lines 23 taches joint may be a knee joint).
Regarding Claim 15, the combination of Osther, Davison and Fischell teaches all elements of claim 11 as described above. Osther does not explicitly teach the method wherein the step of insufflating is performed after the step of injecting. 
However, Osther does teach (Pg. 9 lines 28-37) that the pressure of the gas may be altered as needed in the procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Osther so that the step of insufflating is performed after the step of injecting. One of ordinary skill in the art would recognize that this would allow for the user to ensure that the proper or desired pressure is within the surgical site during the procedure.  
Regarding Claim 16, the combination of Osther, Davison and Fischell teaches all elements of claim 11 as described above. Osther further teaches the method wherein the step of insufflating is performed before the step of injecting (Pg. 4 lines 11-28; first step is application of fluid/gas).
Regarding Claim 17, the combination of Osther, Davison and Fischell teaches all elements of claim 11 as described above. Osther does not explicitly teach the method wherein the step of insufflating is performed simultaneously with the step of injecting.
However, Osther does teach (Pg. 9 lines 28-37) that the pressure of the gas may be altered as needed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Osther so that the step of insufflating is performed simultaneously with the step of injecting. One of ordinary skill in the art would recognize that this would allow for the user to ensure that the proper or desired pressure is within the surgical site during the procedure.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osther (WO 2004110512) in view of Davison (US Patent 7572251)  as applied to claim 1 above, and further in view of Neev et al. (US Patent 5720894 hereinafter "Neev" note this reference was previously cited).
Regarding Claim 7, the combination of Osther and Davison teaches all elements of claim 1 as described above. The combination does not teach a method where the arthroscopic surgical procedure is a laser surgery.  
	Neev teaches (Col 16 lines 1-6) an arthroscopic surgery may include a laser. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arthroscopic surgery of Osther to include a laser surgery as taught by Neev. Doing so would provide a method of removing diseased or undesired tissue in the surgical site (Neev Col 4 lines 35-43).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osther (WO 2004110512) in view of Davison (US Patent 7572251)  as applied to claim 18 above, and further in view of Bonutti (US Patent Pub. 20180092645 note this reference was previously cited).
Regarding Claim 19, the combination of Osther and Davison teaches all elements of claim 18 as described above. Osther further teaches said method further comprising the step of spraying the sealant in the surgical site (Pg. 21 lines 5-12 teach the fibrin may be dispensed with a spray set). Osther does not teach the method wherein the delivery device further comprises a sprayer disposed at a distal end of the delivery device.  
Bonutti teaches a spray can used to spray a coolant at an implant site that comprises a sprayer disposed at the distal end (Fig 5 the nozzle where the sprayed substance 38 comes out of).
While Osther teaches a spray set may be used to deliver the sealant, Osther does not specify the structure of this spray set. Bonutti teaches a spray can that may be used in surgical procedures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spray set of Oster with delivery device comprising a sprayer disposed at the distal end of the delivery device as taught by Bonutti. One of ordinary skill in the art would have been motivated to do so in order to provide another device that may deliver biocompatible substances to the surgical area (Bonutti [00711]). 
Regarding Claim 20, the combination of Osther, Davison and Bonutti teaches all elements of claim 19 as described above. The combination further teaches the method further comprises an aperture disposed on a distal end of the delivery device capable of spraying the sealant (See Bonutti Fig 5, aperture is where the sprayed substance 38 comes out from).
Response to Arguments
Applicant’s arguments filed 8/3/2022 with respect to claim(s) 1, 11 and 18 have been considered but are moot because the new ground of rejection considers the new amended limitations.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/
Examiner, Art Unit 3783                                                                                                                                                                                         
/James D Ponton/Primary Examiner, Art Unit 3783